Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 1 of 6

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination

 

UNITED STATES DISTRICT COURT.

for the
District of -
-. Appendix D
Case No. mae

 

Ka VO Db Ms (to be filled in by the Clerk's Office)
Plaintiff(s}
(Write the full name of each plaintiff who is filing this complaint,
Uf the names of all the plaintiffs cannot fit in the space above,
please write "see attached” in the space and attach an additional
page with the full list of names.)
-Ve

Jury Trial: (cheek one} [|] Yes No

b 96 Trac. Bio Beads sea

Defendant(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

dl

oo Be

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiffs)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
Name

needed, men Co '
Street Address "|

Citv and County aie POR Oy ud is e tu

State and Zin Cade O ry \ AW) J S)

Telenhone Number XAG - 4 LiL - | a b ( a U6 O° NG ly
Femail Address KUO Or elores €4 Hamat] cum

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation, For an individual defendant,
include the person's job or title (fknown). Attach additional pages if needed.

Defendant No. 1

 
Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 2 of 6

Pro Se 7 (Rey. 09/16) Complaint for Employment Discrimination —

Name Shane dif AQues| Briain Wiliaens

 

 

 

Joh or Title 4fknown) ry nae t
Street Address 0 9 Nu 8] QUP pris Al Vv a
Citv and County Re _ ONL \ DO None, ( tu

 

State and Zin Code y Qe BO VD \
‘Telenhone Number ) Qt SOX ~ Wy lg gq

F-mail Address 4f known)

 

Defendant No. 2
Name
Joh or Title ff known)
Street. Address
City and County
State and Zin Code

Telenhone Numher

 

 

 

 

 

 

E-mail Address (if knawn)

 

Defendant Na. 3
Name

 

Joh ar Tithe 4f known)
Street Address

Citv and County
state and Zin Code

Telenhoane Number

 

 

 

 

 

F-matl Address 4f kinwn)

 

Defendant No. 4
Name
Job or Title af kuown)
Street Address
Citv and County
State and Zin Code
Telenhone Numher
E-mail Address 4finewn)

 

 

 

 

 

 

 

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Alaay, baa aS Hebe Le. I
Street Address a BOG Ne S | Lp pu & | V a
City and County Allo ans , DLO NN Aad

 

 
Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 3 of 6

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination

 

Il.

TH.

State and Zip Code Q QO | 3 | O i {

 

Telephone Number Qad) ~G ‘) 6 lo lof

Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

Title VII of the Civil Rights Act of 1964. as codified. 42 U.S.C. §§ 20006e to 2000-17 (race.

color. gender. religion. national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

r] Age Discrimination in Empvlovment Act of 1967. as codified. 29 U.S.C. 8§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

rt Americans with Disabilities Act of 1990. as codified. 42 U.S.C. 88 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Contmission.)

 

 

{ ] Other federal law (specify the federal law):
[| Relevant state law (specify, if known):
[| Relevant city or county law (specify, if known):

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

["] Failure to hire me.

 
Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 4 of 6

Pro Se 7 (Rev. 69/16) Complaint for Employment Discrimination

 

 

 

QOS

Termination of my employment.

Failure to promote me.

Fatlure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation. Twas ne M4 To Come Wack for
Aad After - 3

Other acts (specify):

 
 

(Note: Only those grounds Csedn athe charge filed with the qual Emple yinertt {\\ @anw
Opportunity Commission can be considered by the federal district court undey the
federal employment discrimination statutes.) Sp eat |

jetey . 2

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
Sonus |b, B80
wy {
Cc, T believe that defendant(s) feheck one):
| is/are still committing these acts against me.

m

D. netendand iscriminated against me based on

vratuee

is/are not still committing these acts against me.

NO. Im NO |under frac \

(check all that apply and explain):

race

 

color

 

pender/sex

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specif) disability)

 

EB, The facts of my case are as follows. Attach additional pages ifneeded.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

 
Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 5 of 6

Pro Se 7 (Rev. 09/16) Complaint for Employment Discrimination

 

IV. Exhaustion of Federal Administrative Remedics

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

SBN OM 4 \ ABO

B. The Equal Employment Opportunity Commission (check one):
ry has not issued a Notice of Richt to Sue letter.

hve issued a Notice of Right to Sue letter. which I received on (date) % “ a Ob .

(Note: Aitach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

Cc. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission

7) alleged discriminatory conduct (check one):

60 davs or more have elansed.
] less than 60 davs have elapsed.
VY. ~~ Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive

or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

\ DVOdhod Lou Aw In ore wl Bran Vaso
bn Sanwa \o (6 | Ween on Buse od mad Ho
Came to tee Wust Gourd On Asked Mw Whe Oe; THe
Broom dnd uw Pan Not Whero Wo Weeold 10 bot, 1
+) ol Wun tat tho Wewes Wasirr Suna Tt tes Clean Po
Yrs When be gu iy Nands tn my an an ont
Why Ye Hell They dud Bans &* Bc vO “IN

1 nae CLLAYS)
TL Was Orn nay (Su, because Qusin(rers WO TP F anch go+
tS bngun op upan wed Sb we
Har biosm 6 Dust r, Ond CATS Looe. A ind Dast p00 -
Wee (ne, to Md Can ach Win lobia lorem une Dis P

 

 
Case 1:20-cv-00207-WLS Document1 Filed 10/26/20 Page 6 of 6

Pro Se 7 (Rev. 09/£6) Complaint for Employment Discrimination

 

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further mvestigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

aT

I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk's Office may result
in the dismissal of my case.

Date of signing: {hal avgod _

Signature of Plaintiff A/ Pane Je Mf oe EF
Printed Name of Plaintiff 4A ii vth \. C\Qar

B. For Attorneys

 

 

 

Date of signing:

Signature of Attorney

 

Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code

 

 

 

 

 

 

Telephone Number
F-mail Address

 

 

 
